Citation Nr: 0816790	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected coronary artery disease (CAD), 
postoperative bypass surgery.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and March 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran's representative submitted written argument in 
support of the veteran's claim in April 2008.  Specifically, 
the representative contended that the veteran's disability 
evaluation for his CAD disability was reduced from 60 percent 
to 30 percent and that the 60 percent disability evaluation 
should be restored.  The veteran was never in receipt of a 60 
percent disability evaluation for his service-connected CAD.

The veteran originally sought entitlement to nonservice-
connected pension benefits in April 1996.  He submitted 
medical evidence of his myocardial infarction and bypass 
surgery from September 1995.  The RO granted entitlement to 
nonservice-connected disability pension benefits in September 
1996.  The only disability listed on the rating decision was 
CAD, status post coronary artery bypass graft, status post 
myocardial infarction.  The nonservice-connected disability 
was found to be 60 percent disabling at that time.  This was 
the only 60 percent disability evaluation for the veteran's 
CAD of record.

The veteran later sought service connection for his CAD in 
May 1998.  He was granted service connection and assigned a 
30 percent disability evaluation in June 1999.  The 30 
percent disability evaluation is the maximum evaluation the 
veteran has received for his service-connected CAD 
disability.  The veteran has appealed that evaluation.  Thus 
there is no issue of a reduction of a disability evaluation 
involved.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran is claiming entitlement to service connection for 
peripheral neuropathy, to include as secondary to herbicide 
exposure based on his service in the Republic of Vietnam.  
The veteran's service medical records (SMRs) are negative for 
any treatment or evaluation for neuropathy.  

The earliest medical treatment records on file are dated in 
September 1995.  Those are records from a private hospital 
and related to the veteran's myocardial infarction and bypass 
surgery at that time.  Thus the earliest medical evidence of 
record is dated nearly 30 years after service.  The veteran 
should be contacted and asked to identify any earlier medical 
evidence that would be supportive of his claim for service 
connection.

A review of the VA treatment records associated with the 
claims folder contains references that there are VA records 
dating back to October 1991.  Further, there is evidence of 
the veteran having participated in an Agent Orange registry 
examination in April 1992.  (Volume 3 of claims folder).  
These earlier records must be obtained and associated with 
the claims folder.

The veteran previously perfected an appeal of entitlement to 
a disability evaluation in excess of 30 percent for CAD, 
postoperative bypass surgery.  He had filed a claim for 
service connection in May 1998.  The claim was granted in 
June 1999 and he was assigned a 30 percent disability 
evaluation.  He disagreed with the disability evaluation 
assigned.  

The issue, along with the issue of entitlement to an earlier 
effective date for service connection for post-traumatic 
stress disorder (PTSD), was addressed by the Board in March 
2001.  The Board denied the earlier effective date issue and 
remanded the CAD issue for further development.

The remand directed that the veteran be asked to provide the 
records from a Dr. Tannenbaum, or authorize the RO to obtain 
the records.  Further, the RO was to ask the veteran if his 
Social Security Administration (SSA) records contained 
records relating to his service-connected CAD.  If so, the 
records were to be obtained.  The veteran was also to be 
afforded a VA examination.  Finally, the veteran was to be 
provided notice as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).

A review of the claims folder shows that the RO wrote to the 
veteran to provide the required notice and to address the 
other items from the remand in June 2001.  He was asked to 
either provide evidence from private physicians and/or 
hospitals or to complete the necessary authorization for the 
RO to obtain the records.  Dr. Tannenbaum was specifically 
mentioned.  The letter also asked the veteran to identify if 
his SSA records consisted of records, not already associated 
with the claims folder, that were pertinent to his CAD.  

The veteran did not respond to the RO's letter.

The veteran was afforded a VA examination in September 2002.  
He was issued a supplemental statement of the case (SSOC) in 
November 2002.  There is nothing in the claims folder to 
indicate any further action has been taken on the issue, to 
include returning it to the Board for adjudication.

The veteran did submit a statement to the RO that was 
received in February 2006 and forwarded to the Board in May 
2006.  The veteran said he was responding to a duty to assist 
letter that addressed his pending CAD claim.  He reported 
that he had nothing further to submit and asked that his case 
be processed with the information of record.  The RO letter 
referenced by the veteran is not of record.  

The September 2002 VA examination is the last VA examination 
of record for the veteran's service-connected CAD.  A new 
examination is required to provide a current assessment of 
his disability.  

In light of the changed circumstance of the veteran now 
having a service connection claim involved, the SSA records 
must be obtained whether they relate to the CAD issue or not.  
The RO should obtain the SSA administrative decision and 
medical records relied on for the veteran's disability claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the 
veteran to identify all medical care 
providers who have treated him for 
his peripheral neuropathy since 
service.  He should also be asked to 
identify all medical care providers 
that have treated him for service-
connected CAD since February 2004, 
the latest VA records in the claims 
folder.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records 
identified by the veteran and not 
already of record.  

2.  The RO should also obtain the VA 
treatment records noted in Volume 3 
of the claims folder that date back 
to October 1991.  The records from 
that time, and at least to 1996, 
should be obtained and associated 
with the claims folder.

3.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

4.  The veteran should be afforded a 
VA examination to assess the status 
of his service-connected CAD, 
postoperative bypass surgery.  If an 
examination has been conducted 
within the last year of this remand, 
and is sufficient for rating 
purposes, a new examination is not 
required.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

